Citation Nr: 0018021	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for hypertension and 
cardiac arrhythmias.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1974.  This appeal arises from a rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, a right leg 
condition, hypertension and cardiac arrhythmias, diabetes 
mellitus, anemia, and obesity.


FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence that she is currently diagnosed with bilateral 
hearing loss or tinnitus.

2.  The appellant has not presented competent medical 
evidence that she is currently diagnosed with a right leg 
condition.

3.  The appellant has not presented competent medical 
evidence of a nexus, or link, between her currently 
manifested hypertension and cardiac arrhythmias and her 
active service.

4.  The appellant has not presented competent medical 
evidence of a nexus, or link, between her currently 
manifested diabetes mellitus and her active service.

5.  The appellant has not presented competent medical 
evidence of a nexus, or link, between her currently 
manifested anemia and her active service.

6.  The appellant has not presented competent medical 
evidence of a nexus, or link, between her currently 
manifested obesity and her active service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss and tinnitus is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The claim for entitlement to service connection for a 
right leg condition is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  The claim for entitlement to service connection for 
hypertension and cardiac arrhythmias is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

4.  The claim for entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

5.  The claim for entitlement to service connection for 
anemia is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

6.  The claim for entitlement to service connection for 
obesity is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board is whether the veteran is 
entitled to service connection for bilateral hearing loss, 
tinnitus, a right leg condition, hypertension and cardiac 
arrhythmias, diabetes mellitus, anemia, and obesity.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts she has hearing disabilities, a right leg 
condition, hypertension and cardiac arrhythmias, diabetes 
mellitus, anemia, and obesity that are the result of her 
active service.  Service medical records reveal complaints of 
and treatment for a right anterior tibial injury following an 
injury involving stepping off a plane.  X-rays were taken of 
the proximal right tibia and fibula and show negative 
results, although the examiner noted, incidentally, a small 
bone island in the lateral femoral condyle.  These records 
further show that the veteran was 25 pounds overweight and 
was referred for her diet.  She reported her grandfather was 
diabetic, but that she had been evaluated already for the 
disease.  There are no further entries concerning either the 
right leg injury or diabetes.  There are no entries 
concerning the other claimed disabilities.  Her reports of 
medical history and examination at entrance to and discharge 
from active service, dated, respectively, in June 1972 and 
September 1974, reflect complaints of broken bones and a 
history of right leg fracture in childhood, which was treated 
with good results.  However, these reports show no findings 
of any abnormality, defect, or diagnoses-including the 
musculoskeletal system.  Notwithstanding, the Board presumes 
that the veteran's assertions of inservice complaints of and 
treatment for these conditions, where applicable, are true 
for the purpose of determining whether her claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A.	Bilateral Hearing Loss, Tinnitus, and Right Leg 
Condition

The veteran has not presented medical evidence that she has 
been diagnosed with bilateral hearing loss, tinnitus, or a 
right leg condition.  Private medical records are of record 
and reveal no complaints of or treatment for any of these 
conditions.

The Board notes that these records do show complaints of and 
treatment for a left leg condition.  The veteran testified 
before a hearing officer sitting at the local RO that she 
believed it was her left leg that she injured in stepping off 
the plane during active service.  This issue is not before 
the Board.  

Without evidence of current bilateral hearing loss, tinnitus, 
or a right leg disability, these claims are not well 
grounded.

B.	Hypertension and Cardiac Arrhythmias, Diabetes Mellitus, 
Anemia,
and Obesity

Private medical treatment records establish that the veteran 
has been diagnosed with hypertension and nonsustained 
asymptomatic ventricular tachycardia with clinical evidence 
of rare, isolated atrial premature contraction and rare, 
isolated and paired ventricular premature contractions; 
diabetes mellitus; anemia; and moderate obesity.

The veteran avers that these conditions are the result of her 
active service.  Notwithstanding, the record contains no 
medical opinions, findings, or other evidence causally 
relating the veteran's current hypertension, heart condition, 
diabetes mellitus, anemia, or obesity to her active service.  
Moreover, the veteran testified that she, herself, could 
posit no etiological relationship between these conditions 
and her active service.  Rather, she testified specifically 
that no one has been able to determine the cause of her heart 
condition, and that she cannot attribute her hypertension, 
heart condition, or diabetes to her active service.  
Similarly, she stated she could not relate her anemia to 
anything in the service.  Finally, concerning her obesity, 
she stated that she has always had a problem with her weight.  
The Board notes that the veteran testified that she is a 
registered nurse.  Her service personnel records establish 
that she served as a clinical nurse in the surgical and 
obstetrics wards while on active service.  Thus, her 
testimony that she cannot find an etiological relationship 
between her claimed disabilities and her active service 
carries more probative weight than those statements of a non-
medical professional.  See Goss v. Brown, 9 Vet. App. 109, 
113 (1996) (treating nurse's statement enough to well ground 
claim where nurse participated in the treatment of the 
veteran for symptoms of frostbite); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran did testify that she had been treated for her 
heart condition and diabetes mellitus during her first 
pregnancy, which occurred while she was in service and within 
the first year following her discharge.  However, she also 
testified that she could not recall when she was first 
diagnosed with hypertension, that she was first treated for 
arrhythmia fifteen years prior to the date of the hearing, 
and that she was first prescribed medication to control her 
diabetes mellitus after her second pregnancy, in 1979.  The 
medical evidence reflects that the veteran first presented 
for treatment of a heart condition in 1985, at which time 
cardiac dysrhythmia was clinically diagnosed.  At this time, 
she reported a history of trouble with diabetes during 
pregnancy but none currently.  The earliest evidence of 
treatment for or diagnosis of hypertension is dated in 1995, 
and of diabetes mellitus, in 1994.  Other records indicate a 
history of heart problems dating back to 1983-1984.  However, 
even assuming, without finding, that the veteran was 
diagnosed with a heart condition as early as 1983 and that 
she was prescribed medication to control diabetes in 1979, 
these dates fall, respectively, nine and five years after her 
discharge from active service and well-beyond the one-year 
presumptive periods provided by the regulations for these 
conditions.  See 38 C.F.R. § 3.307, 3.309 (1999).

Without medical evidence of a causal link, or nexus, between 
the veteran's diagnosed hypertension, heart condition, 
diabetes mellitus, anemia, or obesity or, in the alternative, 
evidence demonstrating that the hypertension, heart 
condition, or diabetes mellitus was manifested within the 
one-year presumptive period following her discharge from 
active service, these claims are not well grounded.

Beyond the veteran's general assertions, there is no medical 
evidence of record establishing that she has bilateral 
hearing loss, tinnitus, or a right leg disability, or that 
her currently diagnosed hypertension, heart condition, 
diabetes mellitus, anemia, and obesity are causally linked to 
her period of active service.  And, while the veteran is a 
medical professional, the Board notes that upon further, 
specific, questioning the veteran testified that she could 
not relate her claimed conditions to her active service.  As 
the veteran has not submitted competent medical evidence that 
she has bilateral hearing loss, tinnitus, a right leg 
condition, hypertension, a heart condition, diabetes 
mellitus, anemia and/or obesity which is causally related to 
her period of active service, her claims must be denied as 
not well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground her claims 
and to explain why her current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 199); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran testified that she 
received treatment at Barksdale Air Force Base Hospital 
within the year following her discharge for her heart 
condition and diabetes mellitus.  She also testified that she 
was a dependent of her spouse at that time, who was also 
active military.  The RO requested records concerning 
treatment of the veteran from National Personnel Records 
Center (NPRC) and Barksdale Air Force Base Hospital, to no 
avail.  Barksdale Air Force Base responded that it had no 
records for the veteran and that they should be requested 
from NPRC.  NPRC responded with additional service medical 
records, but the records in question were not among them.  A 
note in the file reflects that the veteran's spouse's claims 
file had been reviewed, but that no records for the veteran 
had been found.  The veteran has not reported that any other 
pertinent evidence might be available.

The Board further notes that the veteran failed to report for 
her scheduled VA examination in January 2000.  The claims 
file reflects no communication from the veteran explaining 
her failure to report.  The veteran is reminded that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").



ORDER

Well-grounded claims not having been submitted, service 
connection for bilateral hearing loss, tinnitus, a right leg 
condition, hypertension and cardiac arrhythmias, diabetes, 
mellitus, anemia, and obesity is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

